Exhibit 10.1

 

 

 

 

 

SECOND AMENDMENT

 

to

 

LOAN AGREEMENT

 

between

 

U.S. BANK NATIONAL ASSOCIATION

 

and

 

FIRST MIDWEST BANCORP, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Dated as of September 26, 2018

Loan Agreement Date: September 27, 2016

 

 

 



 

--------------------------------------------------------------------------------

 



SECOND AMENDMENT TO

LOAN AGREEMENT

 

This SECOND AMENDMENT TO LOAN AGREEMENT (this "Second Amendment") is dated as of
September 26, 2018, and is made by and between FIRST MIDWEST BANCORP, INC., a
Delaware corporation ("Borrower"), and U.S. BANK NATIONAL ASSOCIATION, a
national banking association ("Lender").

 

RECITALS

 

A.        Borrower is a bank holding company that owns 100% of the issued and
outstanding capital stock of FIRST MIDWEST BANK, an Illinois banking corporation
that is a member of the Federal Reserve System and that maintains its principal
banking offices in Chicago, Illinois.

 

B.        Borrower and Lender are party to a Loan Agreement dated as of
September 27, 2016 (as previously amended pursuant to a First Amendment to Loan
Agreement dated as of September 26, 2017, the "Original Agreement").

 

C.        The parties hereto desire to amend and modify the Original Agreement
in accordance with the terms and subject to the conditions set forth in this
Second Amendment.

 

D.        Capitalized terms not otherwise defined in this Second Amendment shall
have the meanings respectively ascribed to them in the Original Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants, conditions and
agreements herein contained, the parties hereto hereby agree as follows:

 

AGREEMENT

 

SECTION 1. AMENDMENTS TO THE ORIGINAL AGREEMENT.

 

1.1       Definitions (Section 1.1). The definition of the term "Maturity Date"
set forth in Section 1.1 of the Original Agreement shall be amended in its
entirety to read as follows:

 

"Maturity Date" means September 26, 2019.

 

1.2      The Loan (Section 2.1). The penultimate sentence of Section 2.1 of the
Original Agreement is hereby amended in its entirety to read as follows:

 

“Notwithstanding the foregoing, Borrower shall maintain a principal balance of
$0.00 (zero) outstanding under the Loan for a period of at least 30 consecutive
calendar days during the twelve (12) month period from September 27 through and
including the following September 26.”

 

SECTION 2. REPRESENTATIONS AND WARRANTIES.  Borrower hereby represents and
warrants to Lender as of the date hereof as follows:

 





2

--------------------------------------------------------------------------------

 



(i)         No Event of Default or Unmatured Event of Default has occurred and
is continuing, and no Event of Default or Unmatured Event of Default would
result from the amendments contemplated hereby.

 

(ii)       The execution, delivery and performance by Borrower of this Second
Amendment have been duly authorized by all necessary corporate and other action
and do not and will not require any registration with, consent or approval of,
or notice to or action by any Person (including any Governmental Agency) in
order to be effective and enforceable.

 

(iii)      This Second Amendment and the other Transaction Documents (as amended
by this Second Amendment) constitute the legal, valid and binding obligations of
Borrower, enforceable against Borrower in accordance with their respective
terms, except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium, or other laws relating to or limiting creditors'
rights or equitable principles generally.

 

(iv)       All of the representations and warranties of Borrower in the Original
Agreement are true and correct in all material respects.

 

SECTION 3. ADDITIONAL TERMS.

 

3.1       Acknowledgement of Indebtedness under Agreement. Borrower acknowledges
and confirms that, as of the date hereof, Borrower is indebted to Lender,
without setoff or counterclaim, in the aggregate principal amount of ZERO
Dollars under the Original Agreement.

 

3.2       The Agreement. On and after the Effective Date: (i) each reference in
the Original Agreement to "this Agreement," "hereunder," "hereof," "herein," or
words of like import shall mean and be a reference to the Original Agreement as
amended hereby, (b) each reference to the Original Agreement in all Transaction
Documents shall mean and be a reference to the Original Agreement, as amended
hereby, and (c) this Second Amendment shall be deemed a "Transaction Document"
for the purposes of the Original Agreement.

 

3.3       Second Amendment and Original Agreement to be Read Together. This
Second Amendment supplements and is hereby made a part of the Original
Agreement, and the Original Agreement and this Second Amendment shall from and
after the Effective Date be read together and shall constitute one agreement.
Except as otherwise set forth herein, the Original Agreement shall remain in
full force and effect.

 

3.4       Additional Acknowledgements and Covenants of Borrower. Borrower
acknowledges that (i) it has been advised by counsel of its choice of law with
respect to this Second Amendment, the Original Agreement, the other Transaction
Documents and the transactions contemplated hereby and thereby, (ii) any waiver
of Borrower set forth herein has been knowingly and voluntarily made, and (iii)
the obligations of Lender hereunder shall be strictly construed and shall be
expressly subject to Borrower's compliance in all respects with the terms and
conditions

 





3

--------------------------------------------------------------------------------

 



of the Original Agreement. Borrower agrees to reimburse Lender for all
reasonable out-of-pocket costs, fees and expenses incurred by Lender, or for
which Lender has become obligated, in connection with the preparation,
negotiation and consummation of this Second Amendment, including but not limited
to, reasonable attorneys' fees and expenses.

 

3.5       No Waiver. The execution, delivery and effectiveness of this Second
Amendment shall not operate as a waiver of any Event of Default (including
without limitation any unknown or undisclosed Event of Default existing on the
date hereof), nor operate as a waiver of any right, power or remedy of Lender
(including without limitation any rights, powers or remedies of Lender with
respect to any unknown or undisclosed Event of Default existing on the date
hereof other than the Identified Default), nor constitute a waiver of, or
consent to any departure from, any provision of the Original Agreement, or any
of the other Transaction Documents except to the extent the Original Agreement
is expressly amended by this Second Amendment.

 

3.6       No Novation. The terms and conditions of the Original Agreement are
amended as set forth in this Second Amendment. It is expressly understood and
acknowledged that nothing in this Second Amendment shall be deemed to cause or
otherwise give rise to a novation of the indebtedness contemplated in the
agreement. All "Borrower's Liabilities" under the Original Agreement shall in
all respects be continuing and this Second Amendment shall not be deemed to
evidence or result in a novation or repayment and re-borrowing of such
"Borrower's Liabilities."

 

SECTION 4.  CONDITIONS PRECEDENT.   The amendment(s) set forth in SECTION 1
above and the waiver contemplated in SECTION 3 above shall become effective as
of the date (the "Effective Date") on which each of the following conditions
shall have been satisfied: (i) Lender shall have received a fully executed
Second Amendment; (ii) Lender shall have received payment from Borrower, in
immediately available funds, of an amount sufficient to reimburse Lender for all
reasonable out-of-pocket costs, fees and expenses incurred by Lender, or for
which Lender has become obligated, in connection with the preparation,
negotiation and consummation of this Second Amendment (including the applicable
facility fee and any outstanding unused fee), including but not limited to,
reasonable attorneys' fees and expenses, in each case, to the extent that the
Borrower has been presented an invoice;  and (iii) a copy, certified  by the
Secretary or Assistant Secretary of Borrower, of its Board of Directors'
resolutions authorizing the execution, delivery, and performance, respectively,
of the Original  Agreement and any other documents to be executed, delivered, or
performed in connection therewith.

 

SECTION 5.   Intentionally Omitted

 

SECTION 6.  Miscellaneous.  This Second Amendment may be executed by facsimile
and in any number of counterparts, all of which taken together shall constitute
one and the same amendatory instrument and any of the parties hereto may execute
this Second Amendment by signing any such counterpart. This Second Amendment
shall be governed by, and construed in accordance with, the internal laws of the
State of New York.

 

[Remainder of Page Intentionally Left Blank]

 





4

--------------------------------------------------------------------------------

 



EACH PARTY HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES (TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW) ANY RIGHT THAT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LITIGATION ARISING IN ANY WAY IN CONNECTION WITH THIS
SECOND AMENDMENT OR ANY OF THE OTHER TRANSACTION DOCUMENTS, OR ANY OTHER
STATEMENTS OR ACTIONS OF BORROWER OR LENDER. BORROWER ACKNOWLEDGES THAT IT HAS
BEEN REPRESENTED IN THE SIGNING OF THIS SECOND AMENDMENT AND IN THE MAKING OF
THIS WAIVER BY INDEPENDENT LEGAL COUNSEL SELECTED OF ITS OWN FREE WILL, AND THAT
IT HAS DISCUSSED THIS WAIVER WITH SUCH LEGAL COUNSEL. BORROWER FURTHER
ACKNOWLEDGES THAT (a) IT HAS READ AND UNDERSTANDS THE MEANING AND RAMIFICATIONS
OF THIS WAIVER, (b) THIS WAIVER HAS BEEN REVIEWED BY BORROWER AND BORROWER'S
COUNSEL AND IS A MATERIAL INDUCEMENT FOR LENDER TO ENTER INTO THIS SECOND
AMENDMENT AND THE TRANSACTION DOCUMENTS, AND (c) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER.

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
duly executed and delivered as of the day and year first above written.

 

 

 

FIRST MIDWEST BANCORP, INC.

 

 

 

 

 

By:

/s/ Patrick S. Barrett

 

Name: Patrick S. Barrett

 

Title: Executive Vice President and Chief Financial Officer

 





5

--------------------------------------------------------------------------------

 



 

U.S. BANK NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ Peter Caligiuri

 

Name: Peter Caligiuri

 

Title: Senior Vice President

 

6

--------------------------------------------------------------------------------